Case 8:19-cv-02379-VMC-TGW Document 22 Filed 01/16/20 Page 1 of 2 PageID 112



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

FRANKIE M. PHILLIPS,

      Plaintiff,
                                         CASE NO.: 8:19-cv-2379 VMC-
v.                                       TGW

HARBOR VENICE
MANAGEMENT, LLC, a Florida
Corporation,

      Defendant.
                                   /

                        NOTICE OF MEDIATION

      PLEASE TAKE NOTICE that on Friday, August 21, 2020, beginning at 9:00 a.m.

(Eastern Time) a Mediation Conference in the above-styled matter will be held before

Mediator Mark A. Hanley, Bradley Arant Boult Cummings LLP, 100 North Tampa Street,

Suite 2200, Tampa, FL 33602 (813) 559-5500. A whole day has been reserved for the

Mediation.

      PLEASE BE GOVERNED ACCORDINGLY.

      Dated: January 16, 2020
Case 8:19-cv-02379-VMC-TGW Document 22 Filed 01/16/20 Page 2 of 2 PageID 113




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 16, 2020, I electronically served the

foregoing   upon    the    following:       Kevin   F.   Sanderson,   Esquire

(kevin@srqattorney.com), Attorney for Plaintiff.


                                  CARR ALLISON


                                  /s/ P. David Brannon
                                  P. David Brannon  FBN 820636
                                  Email: dbrannon@carrallison.com
                                  305 S. Gadsden Street
                                  Tallahassee, FL 32301
                                  (850) 222-2107; (850) 222-8475
                                  Facsimile

                                  Attorneys for Defendant




                                        2
